Citation Nr: 0310252	
Decision Date: 05/28/03    Archive Date: 06/02/03

DOCKET NO.  96-06 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

D. Dean, Counsel



INTRODUCTION

The appellant is the widow of a deceased World War II 
veteran.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the St. Louis, Missouri, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This appeal was last before the Board in February 
2003, when it was remanded to the RO for further action which 
has now been completed.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issue decided herein have been obtained.  

2.  The veteran's death in October 1995 was due to the 
effects of large cell lymphoma.

3.  At the time of the veteran's death, service connection 
was in effect for the residuals of multiple shell fragment 
wounds (SFW) involving the face, both arms, a laceration of 
the liver, retained subconjunctival foreign bodies of the 
left eye, blindness of the right eye, otitis media of the 
left ear with tinnitus, and defective hearing of the right 
ear; the combined rating for these disabilities was 
80 percent from January 1947.

4.  The disabilities for which service connection was in 
effect during the veteran's lifetime did not cause or worsen 
his fatal lymphoma, nor did they otherwise play a material 
causal role in the veteran's death.  

5.  The veteran did not participate in a radiation risk 
activity during his World War II military service.  

6.  The veteran's fatal lymphoma was not present during 
service or for many years afterward, and was not 
etiologically related to his military service, including 
exposure to ionizing radiation.  


CONCLUSION OF LAW

A service-connected disability neither caused nor contributed 
substantially or materially to the veteran's death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1310 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.311, 3.312 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed into 
law and codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West. 2002).  In addition, regulations 
implementing the VCAA were published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO has 
notified the appellant of the evidence and information needed 
to substantiate the current claim, the information she should 
provide to enable the RO to obtain evidence on her behalf, 
the assistance that VA would provide to obtain evidence and 
information on her behalf, and the evidence that the 
appellant should submit if she did not desire the RO to 
obtain the evidence on her behalf.  See, e.g., the letter 
addressed to the appellant by the RO dated February 15, 2002.  
Therefore, the Board is satisfied that the VA has complied 
with the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Moreover, the complete service medical records have been 
obtained, together with extensive VA medical records, a 
radiation dosage estimate as required by 38 C.F.R. § 3.311, 
and several comprehensive medical opinions by medical 
experts.  Neither the appellant nor her representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  In fact the appellant 
informed the RO in February 2002 that all relevant evidence 
was already of record and requested that the appeal proceed 
based upon the current evidentiary record.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  

II.  Factual Background

The veteran had active service during World War II, and he 
sustained multiple SFWs in February 1945 while serving in 
Germany.  Following his separation from service in February 
1946, service connection was subsequently established for the 
residuals of multiple SFWs involving the face, both arms, a 
laceration of the liver, retained subconjunctival foreign 
bodies of the left eye, blindness of the right eye, otitis 
media of the left ear with tinnitus, and defective hearing of 
the right ear, rated 100 percent disabling from February 
1946; and 80 percent disabling, in combination, from January 
1947.  

The veteran died at home in October 1995 at the age of 74.  
According to the official Certificate of Death, the cause of 
death was diffuse large cell lymphoma, and no contributory 
cause of death was listed.  The fatal lymphoma (which 
initially was located in the pancreas) was first diagnosed at 
a VA facility in March and April 1995; there is no earlier 
medical evidence of this disability.  Abdominal X-ray studies 
and magnetic resonance imaging (MRI) studies at this time 
indicated that there were shrapnel fragments or metallic 
densities seen in the veteran's right upper quadrant at a 
location consistent with his liver; no such findings were 
reported concerning his pancreas.  At his request, the 
veteran was discharged to his home from the VA hospital in 
May 1995 in a poor nutritional condition, because of which he 
was not a candidate for a second cycle of chemotherapy.  He 
remained at home, and was followed on an outpatient basis, 
until he died.  

In support of the present appeal, the appellant has alleged 
that the veteran underwent 36 sets of X-ray studies while 
hospitalized in the military following his wounding in 
February 1945, and that this exposure to radiation in service 
could have been the cause of the malignant lymphoma which 
later killed him.  She has also alleged that retained 
metallic shell fragments located in the veteran's pancreas 
which dated from his wartime injuries acted as carcinogens to 
cause the fatal pancreatic lymphoma.  

In May 2000, it was estimated by the VA Director of the 
National Health and Physics Program that the veteran had been 
exposed to a dose of ionizing radiation of 15 rads to the 
abdomen/whole body associated with the X-ray examinations 
conducted in service.  This estimate was based upon 
conservative assumptions.  No other dosage estimate is of 
record.  In that same month, after reviewing the relevant 
medical literature, VA's Chief Public Health and 
Environmental Hazards Officer concluded that, based upon the 
dosage estimate of 15 rads in service, it was unlikely that 
the veteran's lymphoma could be attributed to his exposure to 
ionizing radiation in service.  

In March 2002, the complete claims file was reviewed by a VA 
medical expert.  This individual reported that the medical 
evidence indicated the presence of retained foreign bodies in 
the area of the liver only, not in the pancreas as contended 
by the appellant; that following his wartime injuries the 
veteran generally received conventional X-rays principally of 
the extremities; that his wounds were sutured at the time of 
injury, and there were no significant reports of problems 
regarding the abdominal wounds; that there was nothing in the 
medical records to suggest that the veteran received any 
inappropriate dosing of X-rays, the majority of which were 
confined to his extremities; and that abdominal surgery in 
1995 identified large cell lymphoma of the pancreas which was 
the principal cause of death.  

It was the stated opinion of this medical expert that there 
was nothing in the evidentiary record which would suggest 
that the veteran's large cell lymphoma was either caused or 
worsened by any of his service-connected injuries, or that 
any of the service-connected injuries hastened his death.  It 
was noted that the service-connected SFW residuals consisted 
largely of extremity injuries, and that the medical records 
disclosed no evidence of significant symptomatology from the 
liver laceration which might have contributed to the 
veteran's death.  This VA medical expert added that he could 
find no evidence in the record to support the claim that the 
veteran's exposure to X-rays in service either contributed to 
or hastened his death from lymphoma.  

In January 2003, the Director of the VA Compensation and 
Pension Service reviewed the entire record in accordance with 
38 C.F.R. § 3.311 and concluded that there was no reasonable 
possibility presented by the evidence that the veteran's 
lymphoma resulted from radiation exposure in service.  

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 2002).  In addition, service 
connection can be granted for certain chronic diseases such 
as a malignant tumor if manifested to a degree of 10 percent 
within one year from the date of separation from service.  
38 C.F.R. §§ 3.307, 3.309.  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

The veteran did not participate in a radiation risk activity 
as defined at 38 C.F.R. § 3.309(d)(3)(ii); consequently, he 
does not qualify for the legal presumption under 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d).  However, the fatal 
lymphoma is a radiogenic disease listed at 38 C.F.R. § 3.311, 
and the evidentiary development described by that regulation 
has been accomplished.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  

According to the evidence of record, the veteran died almost 
50 years after his discharge from active service due to 
diffuse large cell lymphoma which was not present in service 
or for many years afterward.  No contributory causes of his 
death have been identified by competent medical evidence.  
Likewise, his service-connected SFW residuals are not shown 
to have caused or contributed to the veteran's death, and 
competent medical evidence does not demonstrate that the 
fatal pancreatic lymphoma was caused by his exposure to 
radiation in service.  Finally, the retained metallic 
fragments in the veteran's liver are also not shown to have 
caused his lymphoma or to otherwise have contributed to his 
death.  

It appears that the fatal lymphoma, which initially developed 
almost 50 years after service, was so overwhelming that the 
veteran's death was inevitable irrespective of any coexisting 
conditions, and the service-connected SFW residuals are not 
shown by the relevant medical records to have complicated his 
medical treatment or in any way to have accelerated the 
veteran's death.  

The Board recognizes the obvious sincerity of the appellant's 
belief in the merits of her claim; however, unsupported by 
medical evidence, a claimant's personal belief, however 
sincere, cannot form a factual basis for granting a claim 
requiring medical determinations.  See Espiritu v. Derwinski, 
2 Vet. App. 494 (1992); cf. Moray v. Brown, 5 Vet. App. 211, 
214 (1993).  Accordingly, this appeal will be denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  




		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

